Exhibit 10.35

CLUBCORP, INC. CHANGE OF CONTROL SEVERANCE PLAN

Effective June 1, 2006

As Amended and Restated December 15, 2006

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

   TITLE AND DEFINITIONS    2

1.1

   Title    2

1.2

   Definitions    2

ARTICLE 2

   PARTICIPATION    9

ARTICLE 3

   SEVERANCE PAYMENT    9

3.1

   Time of Payment    9

3.2

   Other Severance Provisions    12

ARTICLE 4

   ADDITIONAL BENEFITS    12

ARTICLE 5

   HEALTH CARE COVERAGE CONTINUATION    13

ARTICLE 6

   ADMINISTRATION    14

6.1

   Powers and Duties of the Administrator    14

6.2

   Construction and Interpretation    15

6.3

   Information    16

6.4

   Compensation, Expenses and Indemnity    16

ARTICLE 7

   MISCELLANEOUS    16

7.1

   Unsecured General Creditor    16

7.2

   Restriction Against Assignment    17

7.3

   Withholding    18

7.4

   Amendment, Modification, Suspension or Termination    18

7.5

   Governing Law    18

7.6

   Receipt or Release    18

7.7

   Payments on Behalf of Persons Under Incapacity    19

7.8

   Headings    19

7.9

   Statement of ERISA Rights    19

7.10

   Claims Procedure    22

7.11

   Plan Information    24

7.12

   Code Section 409A    25

 

ii



--------------------------------------------------------------------------------

CLUBCORP, INC. CHANGE OF CONTROL SEVERANCE PLAN

WHEREAS, ClubCorp, Inc. (the “Company”), has established this ClubCorp, Inc.
Change of Control Severance Plan (the “Plan”), effective June 1, 2006, and has
amended and restated the Plan as of December 15, 2006, for the benefit of
certain Employees who are employed by the Company. The purpose of this Plan is
to provide severance benefits to certain Employees in the event of the sale of
the Company.

NOW, THEREFORE, the Plan is hereby established, on the terms and conditions
hereinafter set forth:

 

1



--------------------------------------------------------------------------------

TITLE AND DEFINITIONS

1.1 Title.

This Plan shall be known as the ClubCorp, Inc. Change of Control Severance Plan.

1.2 Definitions.

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

“Additional LOS Severance Pay” shall have the meaning set out in the relevant
Appendix applicable to the Participant’s Level/Grade.

“Administrator” shall mean ClubCorp, Inc. and its successors, including without
limitation any purchaser of a majority of its assets.

“Annual Base Pay” shall mean the annual rate of base pay in effect for a
Participant immediately prior to the G-S Change of Control or (if greater) the
annual rate of base pay in effect at the time of a Participant Triggering
Termination, as shown on the payroll records of the Company. Without limiting
the generality of the foregoing, Annual Base Pay does not include bonuses,
non-cash compensation or other non-base compensation. Annual Base Pay for a
Participant who receives gratuities, commissions, or similar compensation will
be determined according to the same formula used by the Company to calculate
vacation pay.

“Base Pay Severance” shall have the meaning set out in the relevant Appendix
applicable to the Participant’s Level/Grade.

 

2



--------------------------------------------------------------------------------

“Base Severance” shall have the meaning set out in the relevant Appendix
applicable to the Participant’s Level/Grade.

“Board” shall mean the Board of Directors of the Company.

“Bonus Severance” shall have the meaning set out in the relevant Appendix
applicable to the Participant’s Level/Grade.

“Cause” shall mean any occurrence of the following: (a) the Participant’s
engagement in any personal misconduct involving willful dishonesty, illegality,
or moral turpitude that is materially detrimental to the business interests,
reputation or goodwill of the Company; (b) the Participant’s engagement in any
act involving willful dishonesty, disloyalty, or infidelity against the Company;
(c) the Participant’s willful and continued material breach or failure to
perform under any policy established by the Company with respect to the
operation of the Company’s business and affairs, or the conduct of the Company’s
employees; or (d) the Participant’s failure to substantially perform his or her
reasonably assigned duties, but only if such failure remains uncured, in the
sole discretion of the Company, thirty (30) days after the Company has provided
written notice to the Participant identifying the specific performance
deficiency (or deficiencies). For purposes of this definition of Cause, no act
or failure to act by the Participant shall be considered “willful” unless it
occurs without a good faith belief that such act or failure to act was in, or
not contrary to, the best interests of the Company.

“Company” shall mean ClubCorp, Inc., any successor company and each company
which is a member of a controlled group of corporations (within the meaning of
Code section 414(b)) of which ClubCorp, Inc. is a component member.

 

3



--------------------------------------------------------------------------------

“Change of Control” means the event that is deemed to have occurred upon:

(a) a dissolution or liquidation of the Company;

(b) a merger or consolidation (other than a merger effecting a re-incorporation
of the Company in another state or any other merger or a consolidation in which
the shareholders of the surviving corporation and their proportionate interests
therein immediately after the merger or consolidation are substantially
identical to the shareholders of the Company and their proportionate interests
therein immediately prior to the merger or consolidation) in which the Company
is not the surviving corporation (or survives only as a subsidiary of another
corporation in a transaction in which the shareholders of the parent of the
Company and their proportionate interests therein immediately after the
transaction are not substantially identical to the shareholders of the Company
and their proportionate interests therein immediately prior to the transaction;
provided, however, that the Board may at any time prior to such a merger or
consolidation provide by resolution that the foregoing provisions of this
parenthetical shall not apply if a majority of the Board of Directors of such
parent immediately after the transaction consists of individuals who constituted
a majority of the Board of Directors immediately prior to the transaction); or

(c) a transaction in which any person (other than a shareholder of the Company
on the Effective Date of this Plan) becomes the owner of fifty percent (50%) or
more of the total combined voting power of all classes of stock of the Company
(provided, however, that the Board may at any time prior to such transaction
provide by resolution that this Subsection shall not apply if such acquiring
person is a corporation and a majority of the Board of Directors of the
acquiring corporation immediately after the transaction consists of individuals
who constituted a majority of

 

4



--------------------------------------------------------------------------------

the Board of Directors immediately prior to the acquisition of such fifty
percent (50%) or more total combined voting power).

“Closing Date” shall mean the date upon which a consummation of a G-S Change of
Control occurs.

“Club Benefits” shall have the meaning set out in the relevant Appendix
applicable to the Participant’s Level/Grade.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Effective Date” shall mean June 1, 2006.

“Eligible Employee” shall mean an Employee who falls within one (or more) of the
following categories: (i) an Employee whose Level/Grade is seven (7) or higher;
(ii) a general manager at a country club or business and/or sports club;
(iii) an Employee at a resort who is designated by the resort president as
executive management; or (iv) an Employee paid by one of the following entities:
Associate Clubs International Inc., CCA Asset Management, CCA Domestic
Operations, ClubCorp Facilities Group, Inc., ClubCorp Financial Management
Company, ClubCorp Graphics, Inc., ClubCorp International Resource Company,
ClubCorp Publications, Inc., ClubCorp Purchasing, ClubCorp Service Center, or
ClubCorp Systems; provided, however, notwithstanding anything in the Plan to the
contrary, the term Eligible Employee shall not include any Employee of
Pinehurst, Inc., and provided further that the term Eligible Employee shall not
include any Employee whose Level/Grade is twenty (20) or higher.

“Employee” shall mean a regular full-time or part-time employee of the Company
who is treated as an employee in the personnel records of the Company, but shall
exclude individuals who

 

5



--------------------------------------------------------------------------------

are classified by the Company as (A) leased from or otherwise employed by a
third party; (B) independent contractors; or (C) contingent, intermittent or
temporary, even if any such classification is changed retroactively as a result
of an audit, litigation or otherwise. Neither service as a director nor payment
of a director’s fee by the Company shall be sufficient to constitute
“employment” by the Company.

“G-S Change of Control” means a Change of Control resulting from the offering
process underway as of June 2006 whereby Goldman Sachs was engaged to find
potential buyers of the Company and pursuant to which Goldman Sachs becomes
entitled to receive its negotiated fee for locating the ultimate successful
buyer of the Company.

“Level/Grade” shall mean the Participant’s corporate level/grade, as shown on
the Company’s payroll records and indicated by the notation “CORP”; provided,
however, that a general manager at a country club or a business and/or sport
club shall be treated as a Level/Grade nine (9) if such Participant does not
have a CORP designation on the Company’s payroll records.

“Outplacement Services” shall have the meaning set out in the relevant Appendix
applicable to the Participant’s Level/Grade.

“Partial Year Bonus” shall have the meaning set out in the relevant Appendix
applicable to the Participant’s Level/Grade.

“Participant” shall mean an Eligible Employee who participates in this Plan
pursuant to Article 2.

“Plan” shall mean the ClubCorp, Inc. Change of Control Severance Plan set forth
herein, in effect as of the Effective Date, or as amended from time to time.

 

6



--------------------------------------------------------------------------------

“Plan Year” shall mean the twelve (12) consecutive month period beginning on
January 1.

“Service Pay Severance” shall have the meaning set out in the relevant Appendix
applicable to the Participant’s Level/Grade.

“Severance Calculation Period” shall have the meaning set out in the relevant
Appendix applicable to the Participant’s Level/Grade.

“Severance Payment” shall have the meaning set out in the relevant Appendix
applicable to the Participant’s Level/Grade; provided, however, that a
Participant is not entitled to a Severance Payment under the Plan unless and
until such Participant properly executes a Severance Payment and Release
Agreement and any applicable rescission period has expired.

“Severance Payment and Release Agreement” shall mean a payment and release
agreement in the form designated by the Company.

“Substantially Similar Position” shall mean a position within the Company in
which:

(a) the new position is substantially similar in level of responsibility to the
Participant’s prior position;

(b) the Annual Base Pay for the new position is not more than ten percent
(10%) less than the Annual Base Pay for the Participant’s prior position; and

(c) the location of the new position is within reasonable commuting distance
(not more than fifty (50) miles) from the location of the Participant’s prior
position.

In addition to the foregoing and not by way of limitation, a Participant will be
deemed to have been offered a Substantially Similar Position if such Participant
has the option of remaining in the position such Participant held prior to the
Closing Date for a period of at least one (1) year after

 

7



--------------------------------------------------------------------------------

the Closing Date, with the same level of responsibility, the same Annual Base
Pay and in the same location.

“Triggering Termination” shall mean the Participant’s termination of employment
by the Company as the result of the Closing Date of a G-S Change of Control
where such Participant’s last day of employment is no later than one (1) year of
the Closing Date; provided, however, that a termination for Cause is not a
Triggering Termination, and provided further that the Participant did not
decline an offer of a Substantially Similar Position. In addition,
notwithstanding anything in the Plan to the contrary, a Triggering Termination
shall not be considered to result from any of the following events or a transfer
of employment in connection with any of the following events: a divestiture or
other change of ownership or management of any club, resort or property,
including without limitation a transaction pursuant to which the employer of the
Participant after the transaction is not (or is no longer) ClubCorp, Inc. (or
any successor company) or any company which is a member of a controlled group of
corporations (within the meaning of Code section 414(b)) of which ClubCorp, Inc.
(or a successor company) is a component member, where the Participant remains in
substantially the same position as the Participant held prior to the
divestiture, transfer or other change of ownership of a club or resort as
determined by the Company in its sole discretion. A Triggering Termination shall
also not be considered to result from the current proposed change of ownership
of Pinehurst, Inc.

“Triggering Termination Date” shall mean the Participant’s last day of
employment as a result of a Triggering Termination.

 

8



--------------------------------------------------------------------------------

“Year of Service” shall mean the twelve (12) month period beginning on the date
the Participant was hired by the Company and ending on the anniversary of that
date each following year, provided that the Participant remains employed by the
Company on that date. Bridge in Service will be recognized for purposes of
calculating Years of Service, whereby a Participant who has worked for the
Company longer than the amount of time such Participant was gone, then whole
years of prior service will be counted for purposes of calculating Years of
Service.

ARTICLE 2

PARTICIPATION

Each Eligible Employee shall automatically participate in this Plan; provided,
however, that only a Participant who suffers a Triggering Termination is
eligible for a Severance Payment.

ARTICLE 3

SEVERANCE PAYMENT

3.1 Time of Payment.

In the event a Participant suffers a Triggering Termination, such Participant
shall receive his Severance Payment as follows:

Triggering Termination Date on December 26, 2006

The portion of the Severance Payment attributable to Base Severance, Service Pay
Severance, Additional LOS Severance Pay and Base Pay Severance, if any, will be
paid during 2007 no later than the regular payday next following the fifth
(5th) business day after the later of (i) December 26,

 

9



--------------------------------------------------------------------------------

2006 or (ii) receipt of the Participant’s properly executed Severance Payment
and Release Agreement, provided, however, that a Participant’s Severance Payment
will not be paid until after the end of any rescission period, if applicable.

The portion of the Severance Payment attributable to Bonus Severance, if any,
will be paid during 2007 no later than the later of (i) March 15, 2007 or
(ii) receipt of the Participant’s properly executed Severance Payment and
Release Agreement relating to the Bonus Severance, provided, however, that such
payment will not be paid until after the end of any rescission period, if
applicable.

The Participant’s bonus in respect of 2006 will be calculated and paid under the
applicable bonus plan, and not under this Plan., and the Participant will not be
entitled to a Partial Year Bonus under this Plan.

Triggering Termination Date after December 26, 2006 but prior to March 15, 2007

The portion of the Severance Payment attributable to Base Severance, Service Pay
Severance, Additional LOS Severance Pay and Base Pay Severance, if any, will be
paid during 2007 no later than the regular payday next following the fifth
(5th) business day after the later of (i) the Triggering Termination or
(ii) receipt of the Participant’s properly executed Severance Payment and
Release Agreement, provided, however, that a Participant’s Severance Payment
will not be paid until after the end of any rescission period, if applicable.

The portion of the Severance Payment attributable to Bonus Severance, if any,
will be paid during 2007 no later than the later of (i) March 15, 2007 or
(ii) receipt of the Participant’s properly executed Severance Payment and
Release Agreement relating to the Bonus Severance, provided, however, that such
payment will not be paid until after the end of any rescission period, if
applicable.

 

10



--------------------------------------------------------------------------------

The portion of the Severance Payment attributable to Partial Year Bonus, if any,
will be paid during 2007 no later than the later of (i) as soon as practicable
or (ii) receipt of the Participant’s properly executed Severance Payment and
Release Agreement relating to the Partial Year Bonus, provided, however, that
such payment will not be paid until after the end of any rescission period, if
applicable.

Triggering Termination Date on or after March 15, 2007 but on or before
December 26, 2007

The portion of the Severance Payment attributable to Base Severance, Service Pay
Severance, Additional LOS Severance Pay, Base Pay Severance and Bonus Severance,
if any, will be paid no later than the regular payday next following the fifth
(5th) business day after the later of (i) the Triggering Termination or
(ii) receipt of the Participant’s properly executed Severance Payment and
Release Agreement, provided, however, that a Participant’s Severance Payment
will not be paid until after the end of any rescission period, if applicable,
and provided further that, subject to the foregoing release requirements, such
payment will be made no later than the later of (i) December 31, 2007 or
(ii) the 15th day of the third calendar month following the Triggering
Termination Date.

The portion of the Severance Payment attributable to Partial Year Bonus, if any,
will be paid no later than the later of (i) as soon as practicable or
(ii) receipt of the Participant’s properly executed Severance Payment and
Release Agreement relating to the Partial Year Bonus, provided, however, that
such payment will not be paid until after the end of any rescission period, if
applicable, and provided further that, subject to the foregoing release
requirements, such payment will be made no later than the later of
(i) December 31, 2007 or (ii) the 15th day of the third calendar month following
the Triggering Termination Date.

 

11



--------------------------------------------------------------------------------

3.2 Other Severance Provisions.

If the Participant finds employment within the Company following separation from
payroll, the Participant will be treated as any other rehire.

Any outstanding balance owed by the Participant in connection with any Associate
Club Privileges will be deducted from the Participant’s Severance Payment at the
time of payment. The Participant will be responsible for any additional or
remaining charges processed after receipt of the Severance Payment.

The Participant must pay any money owed to the Company and return all
Company-owned property. Any monies owed to the Company, if not paid, will be
deducted from the Participant’s Severance Payment.

The Severance Payment is in lieu of notice that the Participant’s employment
will end, and therefore the Participant may not be considered or reported as
eligible for unemployment compensation for the period of time covered by any
Severance Payment received.

ARTICLE 4

ADDITIONAL BENEFITS

A Participant shall also be entitled to such Participant’s applicable Club
Benefits and Outplacement Services, if any, upon a Triggering Termination.

Participants will be paid all wages earned through their last day worked in
accordance with applicable law. Participants will be paid for any earned and/or
accrued but unused vacation, up to a maximum of twenty (20) days, or as
otherwise mandated by state law, as provided in the

 

12



--------------------------------------------------------------------------------

Participant’s applicable benefits handbook entitled “Our Benefits Guide.”
Vacation will be paid in accordance with the Company’s vacation policy. Any
benefits/rights under the following plans/agreements will be governed by such
plans/agreements: the Individual Investment Plan, the Employee Stock Ownership
Plan, the Long Term Disability Program, the Group Term Life and Accidental Death
and Dismemberment Insurance, the Supplemental Life Insurance, the Omnibus Stock
Plan and any stockholder agreements.

ARTICLE 5

HEALTH CARE COVERAGE CONTINUATION

In the event a Participant who suffers a Triggering Termination elects under
Code Section 4980B to continue health care coverage under the ClubCorp, Inc.
Health Benefits Plan or the ClubCorp Vision Plan, such Participant will be
required to pay the premiums for that coverage, but such premiums will be
reimbursed by the Company for a period of time equal to the Severance
Calculation Period (beginning on the date such premiums begin) or until other
employment begins (but not to extend beyond the shorter of the Severance
Calculation Period or eighteen (18) months).

 

13



--------------------------------------------------------------------------------

ARTICLE 6

ADMINISTRATION

6.1 Powers and Duties of the Administrator.

(a) The Administrator, on behalf of the Participants and their beneficiaries,
shall enforce the Plan in accordance with its terms, shall be charged with the
general administration of the Plan, and shall have all powers necessary to
accomplish its purposes, including, but not by way of limitation, the following:

(i) To construe and interpret the terms and provisions of this Plan and to make
factual determinations;

(ii) To compute and certify to the amount and kinds of benefits payable to
Participants;

(iii) To maintain all records that may be necessary for the administration of
the Plan;

(iv) To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants or governmental agencies
as shall be required by law;

(v) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof;

 

14



--------------------------------------------------------------------------------

(vi) To appoint a plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Administrator may from time to time prescribe; and

(vii) To determine who shall be a Participant.

6.2 Construction and Interpretation.

(a) The Administrator shall have full discretion to construe and interpret the
terms and provisions of this Plan, which interpretation or construction shall be
final and binding on all parties, including but not limited to, the Company and
any Participant or any beneficiary. The Administrator shall administer such
terms and provisions in a uniform and nondiscriminatory manner and in full
accordance with any and all laws applicable to the Plan.

(b) Nothing contained in the Plan shall be construed to prevent the Company from
taking any action which is deemed by it to be appropriate or in its best
interest. No Participant, beneficiary, or other person shall have any claim
against the Company as a result of such action. Any decisions, actions or
interpretations to be made under the Plan by the Company or the Board, or the
Administrator acting on behalf of the Company, shall be made in its respective
sole discretion, not as a fiduciary, need not be uniformly applied to similarly
situated individuals and shall be final, binding and conclusive on all persons
interested in the Plan.

 

15



--------------------------------------------------------------------------------

6.3 Information.

To enable the Administrator to perform its functions, the Company shall supply
full and timely information to the Administrator on all matters relating to all
Participants, their death, or other cause of termination, and such other
pertinent facts as the Administrator may require.

6.4 Compensation, Expenses and Indemnity.

(a) The Administrator is authorized at the expense of the Company to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.

(b) To the extent permitted by applicable state law, the Company shall indemnify
and save harmless the Administrator and each member thereof, the Board and any
delegate of the Administrator who is an employee of the Company against any and
all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.

ARTICLE 7

MISCELLANEOUS

7.1 Unsecured General Creditor.

Participants and their beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company. No assets of

 

16



--------------------------------------------------------------------------------

the Company shall be held under any trust, or held in any way as collateral
security for the fulfilling of the obligations of the Company under this Plan.
Any and all of the Company’s assets shall be, and remain, the general unpledged,
unrestricted assets of the Company. The Company’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise of the Company to pay
money in the future, and the rights of the Participants and beneficiaries shall
be no greater than those of unsecured general creditors.

7.2 Restriction Against Assignment.

The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation. No
Participant shall be liable for the debts, contracts, or engagements of any
Participant, his or her beneficiary, or successors in interest, nor shall
Participant’s benefits under this Plan be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner whatsoever.
If any Participant, beneficiary or successor-in-interest is adjudicated bankrupt
or purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Administrator, in its discretion, may cancel such distribution or payment
(or any part thereof) to or for the benefit of such Participant, beneficiary or
successor-in-interest in such manner as the Administrator shall direct.

 

17



--------------------------------------------------------------------------------

7.3 Withholding.

There shall be deducted from each payment made under the Plan or other
compensation payable to the Participant (or beneficiary) all taxes which are
required to be withheld by the Company in respect to such payment of this Plan.
The Company shall have the right to reduce any payment (or other compensation)
by the amount of cash sufficient to provide the amount of said taxes.

7.4 Amendment, Modification, Suspension or Termination.

Prior to the Closing Date, the Board may at any time, or from time to time, in
its sole discretion amend or terminate the Plan in any manner that the Board
deems appropriate, including amending or terminating all or any portion of the
Plan, if necessary or appropriate to comply with changes to applicable law,
without the consent of any Participant. After the Closing Date, no amendment or
termination is permitted if it decreases or impairs the rights of Participants.

7.5 Governing Law.

This Plan shall be construed, governed and administered in accordance with the
laws of the State of Texas.

7.6 Receipt or Release.

Any payment to a Participant or the Participant’s beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Administrator and the Company. The Administrator may
require such Participant or beneficiary, as a condition precedent to such
payment, to execute a receipt and release to such effect, including but not
limited to a Severance Payment and Release Agreement.

 

18



--------------------------------------------------------------------------------

Severance offers will generally remain open until thirty (30) days after the
Participant’s receipt of the Severance Payment and Release Agreement. If the
Severance Payment and Release Agreement has not been fully executed and received
by the Company by that date, the offer in the Severance Payment and Release
Agreement, including but not limited to the benefits available under this Plan
(if any), will automatically expire and be withdrawn without further notice to
the Participant, and without further action required by the Company. The
Participant will receive no additional consideration.

7.7 Payments on Behalf of Persons Under Incapacity.

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Administrator, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefore, the
Administrator may direct that such payment be made to any person found by the
Administrator, in its sole judgment, to have assumed the care of such person.
Any payment made pursuant to such determination shall constitute a full release
and discharge of the Administrator and the Company.

7.8 Headings.

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

7.9 Statement of ERISA Rights.

As a Participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all Plan Participants shall be entitled to:

 

19



--------------------------------------------------------------------------------

  1) Examine, without charge, at the Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including insurance contracts and collective bargaining agreements,
and a copy of the latest annual report (Form 5500 Series) filed by the Plan with
the U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

 

  2) Obtain, upon written request to the Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and
collective bargaining agreements, and copies of the latest annual report (Form
5500 Series) and updated Summary Plan Description. The Administrator may make a
reasonable charge for the copies.

 

  3) Receive a summary of the Plan’s annual financial report. The Administrator
is required by law to furnish each Participant with a copy of this summary
annual report.

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of your Plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including the Company, a union, or any other person, may
fire you or otherwise discriminate against you in any way to prevent you from
obtaining a pension benefit under the Plan or for exercising your rights under
ERISA.

 

20



--------------------------------------------------------------------------------

If your claim for a pension benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decisions without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within thirty (30) days, you may file suit
in a Federal court. In such a case, the court may require the Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court.
If it should happen that the Plan fiduciaries misuse the Plan’s assets, or if
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

If you have any questions about your Plan, you should contact the Administrator.
If you have any questions about this statement or about your rights under ERISA,
or if you need assistance in obtaining documents from the Administrator, you
should contact the nearest office of the Employee Benefits Security
Administration at the U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. You may also

 

21



--------------------------------------------------------------------------------

obtain certain publications about your rights and responsibilities under ERISA
by calling the publications hotline of the Employee Benefits Security
Administration.

7.10 Claims Procedure.

Normally, whenever you or your beneficiary becomes entitled to receive benefits
under the Plan, procedures will automatically be initiated to provide for the
payment of such benefits.

If you are not contacted when you become entitled to benefits, or if you have
any questions or concerns about actions taken by the Administrator, you may file
a written claim with the Administrator for the benefits to which you (or your
beneficiary) feel entitled. In addition, if you (or your beneficiary) feel you
are being denied any benefit or right provided under the Plan, you (or your
beneficiary) (as the “Claimant”) must file a written claim with the
Administrator. All such claims shall be submitted on a form provided by the
Administrator which shall be signed by the Claimant and shall be considered
filed on the date the claim is received by the Administrator.

The Administrator will respond to a claim for benefits within ninety (90) days
after it receives such claim, unless special circumstances require an extension
of time for processing the claim. If an extension is required, the Claimant will
be notified, in writing, of such extension prior to the termination of the
initial ninety (90) day period. If an extension is required, the Administrator
will notify Claimant of a decision no later than one hundred and eighty
(180) days after the claim for benefits is filed.

Any time a claim for benefits is denied by the Administrator in whole or in
part, the Administrator will notify the Claimant in writing. The notification
will set forth: (i) the specific reason or reasons for the adverse
determination, (ii) the specific reference to Plan provisions on

 

22



--------------------------------------------------------------------------------

which the determination is based, (iii) a description of any additional material
or information necessary for the Claimant to perfect his claim and an
explanation of why such material or information is necessary, (iv) information
as to the steps to be taken if the Claimant wishes to submit a request for
review, including applicable time limits, and (v) the Claimant’s right to bring
a civil action under section 502(a) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).

If the Claimant disagrees with the denial of benefits, the Claimant or his
authorized representative may submit an appeal. Any appeal of an adverse benefit
determination must be submitted in writing to the Administrator within sixty
(60) days after receipt of the Administrator’s notice of an adverse benefit
determination, requesting that the Administrator review the claim. With the
request for appeal, the Claimant may also submit additional written comments,
documents, records, and other information relating to his claim for benefits. In
conducting its review, the Administrator shall consider any written statement or
other evidence presented by the Claimant or his authorized representative in
support of his claim, regardless as to whether this information was submitted or
considered in the initial benefit determination. The Administrator shall give
the Claimant and his authorized representative reasonable access to all
pertinent documents necessary for the preparation of his claim.

If a Claimant fails to appeal within sixty (60) days of receiving the
Administrator’s notice of a denial of benefits, the Administrator’s
determination will be final, binding, and conclusive.

The Administrator will respond to a written application for review of a claim
within sixty (60) days after it receives such written application, unless
special circumstances require an extension

 

23



--------------------------------------------------------------------------------

of time for processing the claim. If an extension is required, the Claimant will
be notified, in writing, of such extension prior to the termination of the
initial sixty (60) day period. If an extension is required, the Administrator
will notify Claimant of a decision on appeal no later than one hundred and
twenty (120) days after the claim for benefits is filed.

The Administrator’s notification of decision on appeal will contain: (i) the
specific reason or reasons for the denial, (ii) specific references to Plan
provisions on which the benefit determination is based, (iii) a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all material and required information relevant to the
claim for benefits, (iv) a statement describing any voluntary appeals offered by
the Plan, including information concerning the procedures of the voluntary
appeal that would allow the Claimant to make an informed decision about whether
to appeal and such other information which the Administrator determines is
appropriate regarding alternative dispute resolution options, and (v) a
statement of the Claimant’s right to bring an action under section 502(a) of
ERISA.

7.11 Plan Information.

Plan Name

The official name of the Plan is the “ClubCorp, Inc. Change of Control Severance
Plan.”

Plan Sponsor and Plan Administrator

ClubCorp, Inc.

Attn: People Strategy Department

3030 LBJ Freeway, Suite 600

Dallas, Texas 75234-7703

(972) 243-6191

Tax Identification Number: 75-2778488

 

24



--------------------------------------------------------------------------------

Plan Year

For the purpose of maintaining the Plan’s financial records, the Plan Year is
January 1st through December 31st.

Plan Identification Number

Plan No.: 515

Type of Plan

The Plan is a severance pay plan.

Where to Serve Legal Process

ClubCorp, Inc.

Attn: General Counsel

3030 LBJ Freeway, Suite 600

Dallas, Texas 75234-7703

7.12 Code Section 409A.

The Plan is intended to comply with the applicable requirements, if any, of
section 409A of the Code and its corresponding regulations and related guidance,
and shall be administered in accordance with section 409A of the Code to the
extent section 409A of the Code applies to the Plan. Notwithstanding any
provision of the Plan to the contrary, to the extent applicable, payments from
the Plan may only be made in a manner and upon an event permitted by section
409A of the Code. To the extent that any provision of the Plan would cause a
conflict with the requirements of section 409A of the Code, or would cause the
administration of the Plan to fail to satisfy the requirements of section 409A
of the Code (without penalty), such provision shall be deemed null and void to
the extent permitted by applicable law.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this document to be executed by its
duly authorized officer on this 15th day of December, 2006.

 

CLUBCORP, INC. By:   /s/ John Longstree       Its:   SVP, People Strategy

 

26



--------------------------------------------------------------------------------

Appendix

Levels/Grades 1 through 7

“Additional Length of Service (LOS) Severance Pay” shall mean, for a Participant
who has at least twenty (20) years of service, an amount equal to (i) four
(4) weeks of a Participant’s Base Weekly Pay if such Participant has twenty
(20) but less than twenty-five (25) Years of Service, (ii) eight (8) weeks of a
Participant’s Base Weekly Pay if such Participant has twenty-five (25) but less
than thirty (30) Years of Service, or (iii) twelve (12) weeks of a Participant’s
Base Weekly Pay if such Participant has thirty (30) or more Years of Service.

“Base Severance” shall mean an amount equal to two (2) weeks of the
Participant’s Base Weekly Pay.

“Base Weekly Pay” shall mean a Participant’s Annual Base Pay divided by
fifty-two (52).

“Outplacement Services” shall mean a 2-day group workshop. No cash will be
offered in lieu of the Outplacement Services.

“Partial Year Bonus” shall mean an amount equal to one (but not both) of the
following (if any):

For a Participant who is eligible to participate in a Bonus Plan (and is not
eligible to participate in an Incentive Plan), the Partial Year Bonus will be
equal to the Bonus (as defined in the Bonus Plan), based on year to date
financial results in the period directly preceding the Triggering Termination
Date prorated up to and including the Triggering Termination Date and calculated
based on the Bonus Plan guidelines. A “Bonus Plan” for purposes of this
definition of a Partial Year Bonus is the bonus plan for all Home Office and
Division Staff employees who are not eligible for the Incentive Plan.

 

1



--------------------------------------------------------------------------------

For a Participant who is eligible to participate in an Incentive Plan (and is
not eligible to participate in a Bonus Plan), the Partial Year Bonus will be
equal to the Incentive Plan Payout (as defined in the Incentive Plan), prorated
based on the year-to-date bonus eligible earnings for the period up to and
including the Triggering Termination Date. The Financial component under the
Incentive Plan will be paid based on year-to-date Company performance for the
period directly preceding the Triggering Termination Date, with a minimum payout
of fifty percent (50%) of the potential Incentive Plan Payout (as defined in the
Incentive Plan). The Personal Performance component (as defined in the Incentive
Plan) will be paid based on the last performance period’s rating. An “Incentive
Plan” for purposes of this definition of a Partial Year Bonus is the Home Office
and Division Staff Incentive Plan, the General Manager and Regional Manager
Incentive Plan, the Resort Executive Management Incentive Plan, or whatever
Incentive Plan is in place on the Triggering Termination Date, as applicable.

“Severance Calculation Period” shall mean the number of weeks of a Participant’s
Base Weekly Pay represented by the sum of the Participant’s Base Severance,
Service Pay Severance, and/or Additional LOS Severance Pay.

“Severance Payment” shall mean the sum of a Participant’s Base Severance,
Service Pay Severance, Additional LOS Severance Pay and/or Partial Year Bonus to
which a Participant is entitled under this Plan (if any); provided, however,
that the minimum Severance Payment will be an amount equal to twelve (12) weeks
of the Participant’s Base Weekly Pay.

“Service Pay Severance” shall mean an amount equal to the product of: (i) one
(1) week of a Participant’s Base Weekly Pay, multiplied by (ii) the number of
the Participant’s Years of Service,

 

2



--------------------------------------------------------------------------------

or portion of a Year of Service; provided, however, that the amount of such
Service Pay Severance shall not exceed an amount equal to twenty-six (26) weeks
of the Participant’s Base Weekly Pay.

 

3



--------------------------------------------------------------------------------

Appendix

Level/Grade 8

“Additional Length of Service (LOS) Severance Pay” shall mean, for a Participant
who has at least twenty (20) Years of Service, an amount equal to (i) four
(4) weeks of a Participant’s Base Weekly Pay if such Participant has twenty
(20) but less than twenty-five (25) Years of Service, (ii) eight (8) weeks of a
Participant’s Base Weekly Pay if such Participant has twenty-five (25) but less
than thirty (30) Years of Service, or (iii) twelve (12) weeks of a Participant’s
Base Weekly Pay if such Participant has thirty (30) or more Years of Service.

“Base Severance” shall mean an amount equal to two (2) weeks of the
Participant’s Base Weekly Pay.

“Base Weekly Pay” shall mean a Participant’s Annual Base Pay divided by
fifty-two (52).

“Outplacement Services” shall mean three (3) months of outplacement services. No
cash will be offered in lieu of the Outplacement Services.

“Partial Year Bonus” shall mean an amount equal to the following (if any):

For a Participant who is eligible to participate in an Incentive Plan, the
Partial Year Bonus will be equal to the Incentive Plan Payout (as defined in the
Incentive Plan), prorated based on the year-to-date bonus eligible earnings for
the period up to and including the Triggering Termination Date. The Financial
component under the Incentive Plan will be paid based on year-to-date Company
performance for the period directly preceding the Triggering Termination Date,
with a minimum payout of fifty percent (50%) of the potential Incentive Plan
Payout (as defined in the Incentive Plan). The Personal Performance component
(as defined in the Incentive Plan) will be paid based on the last performance
period’s rating. An “Incentive Plan” for purposes of this definition of

 

1



--------------------------------------------------------------------------------

a Partial Year Bonus is the Home Office and Division Staff Incentive Plan, the
General Manager and Regional Manager Incentive Plan, the Resort Executive
Management Incentive Plan, or whatever Incentive Plan is in place on the
Triggering Termination Date, as applicable.

“Severance Calculation Period” shall mean the number of weeks of a Participant’s
Base Weekly Pay represented by the sum of the Participant’s Base Severance,
Service Pay Severance, and/or Additional LOS Severance Pay.

“Severance Payment” shall mean the sum of a Participant’s Base Severance,
Service Pay Severance, Additional LOS Severance Pay and/or Partial Year Bonus to
which a Participant is entitled under this Plan (if any); provided, however,
that the minimum Severance Payment will be an amount equal to twelve (12) weeks
of the Participant’s Base Weekly Pay.

“Service Pay Severance” shall mean an amount equal to the product of: (i) two
(2) weeks of a Participant’s Base Weekly Pay, multiplied by ii) the number of
the Participant’s Years of Service, or portion of a Year of Service; provided,
however, that the amount of such Service Pay Severance shall not exceed an
amount equal to thirty-nine (39) weeks of the Participant’s Base Weekly Pay.

 

2



--------------------------------------------------------------------------------

Appendix

Levels/Grades 9 and 10

“Additional Length of Service (LOS) Severance Pay” shall mean, for a Participant
who has at least twenty (20) Years of Service, an amount equal to (i) four
(4) weeks of a Participant’s Base Weekly Pay if such Participant has twenty
(20) but less than twenty-five (25) Years of Service, (ii) eight (8) weeks of a
Participant’s Base Weekly Pay if such Participant has twenty-five (25) but less
than thirty (30) Years of Service, or (iii) twelve (12) weeks of a Participant’s
Base Weekly Pay if such Participant has thirty (30) or more Years of Service.

“Associate Club Privileges” shall mean the use of Associate Club Privileges for
six (6) months following a Triggering Termination. The Participant is
responsible for all charges incurred, and such charges must be paid when due to
retain the Associate Club Privileges. The Participant will at all times be
subject to all rules and regulations associated with the Associate Club
Privileges.

“Base Severance” shall mean an amount equal to three (3) weeks of the
Participant’s Base Weekly Pay.

“Base Weekly Pay” shall mean a Participant’s Annual Base Pay divided by
fifty-two (52).

“Club Benefits” shall mean the Participant’s Associate Club Privileges.

“Outplacement Services” shall mean six (6) months of outplacement services. No
cash will be offered in lieu of the Outplacement Services.

“Partial Year Bonus” shall mean an amount equal to the following (if any):

For a Participant who is eligible to participate in an Incentive Plan, the
Partial Year Bonus will be equal to the Incentive Plan Payout (as defined in the
Incentive Plan), prorated based on the year-to-date bonus eligible earnings for
the period up to and including the Triggering Termination

 

1



--------------------------------------------------------------------------------

Date. The Financial component under the Incentive Plan will be paid based on
year-to-date Company performance for the period ending on the Triggering
Termination Date, with a minimum payout of fifty percent (50%) of the potential
Incentive Plan Payout (as defined in the Incentive Plan). The Personal
Performance component (as defined in the Incentive Plan) will be paid based on
the last performance period’s rating. An “Incentive Plan” for purposes of this
definition of a Partial Year Bonus is the Home Office and Division Staff
Incentive Plan, the General Manager and Regional Manager Incentive Plan, the
Resort Executive Management Incentive Plan, or whatever Incentive Plan is in
place on the Triggering Termination Date, as applicable.

“Severance Calculation Period” shall mean the number of weeks of a Participant’s
Base Weekly Pay represented by the sum of the Participant’s Base Severance,
Service Pay Severance, and/or Additional LOS Severance Pay.

“Severance Payment” shall mean the sum of a Participant’s Base Severance,
Service Pay Severance, Additional LOS Severance Pay and/or Partial Year Bonus to
which a Participant is entitled under this Plan (if any); provided, however,
that the minimum Severance Payment will be an amount equal to twelve (12) weeks
of the Participant’s Base Weekly Pay.

“Service Pay Severance” shall mean an amount equal to the product of (i) three
(3) weeks of a Participant’s Base Weekly Pay, multiplied by ii) the number of
the Participant’s Years of Service, or portion of a Year of Service; provided,
however, that the amount of such Service Pay Severance shall not exceed an
amount equal to thirty-nine (39) weeks of the Participant’s Base Weekly Pay.

 

2



--------------------------------------------------------------------------------

Appendix

Levels/Grades 11 through 13

“Associate Club Privileges” shall mean the use of Associate Club Privileges for
twelve (12) months following a Triggering Termination. The Participant is
responsible for all charges incurred, and such charges must be paid when due to
retain the Associate Club Privileges. The Participant will at all times be
subject to all rules and regulations associated with the Associate Club
Privileges.

“Base Pay Severance” shall mean an amount equal to one (1) times the
Participant’s Annual Base Pay.

“Bonus Severance” shall mean an amount equal to the Participant’s last full year
bonus earned.

“Club Benefits” shall mean the Participant’s Associate Club Privileges and Club
Memberships.

“Club Memberships” shall mean the ability of a Participant to request to be
granted privileges at a specific club, with the specific club subject to
approval by the Chief Executive Officer of ClubCorp USA, Inc. With these club
privileges, ID is waived, the “membership” is dues free for two (2) years, and
there are no other discounts associated with these privileges. These privileges
cannot be transferred or sold, and if the Participant wishes to retain these
privileges at the end of the two-year period, the Participant will be
responsible for paying the appropriate dues. The Participant must abide by all
rules and regulations and pay all charges in a timely manner to retain these
privileges.

“Outplacement Services” shall mean six (6) months of outplacement services. No
cash will be offered in lieu of the Outplacement Services.

 

1



--------------------------------------------------------------------------------

“Partial Year Bonus” shall mean an amount equal to the following (if any):

For a Participant who is eligible to participate in an Incentive Plan, the
Partial Year Bonus will be equal to the Incentive Plan Payout (as defined in the
Incentive Plan), prorated based on the year-to-date bonus eligible earnings for
the period up to and including the Triggering Termination Date. The Financial
component under the Incentive Plan will be paid based on year-to-date Company
performance up to and including the Triggering Termination Date, with a minimum
payout of fifty percent (50%) of the potential Incentive Plan Payout (as defined
in the Incentive Plan). The Personal Performance component (as defined in the
Incentive Plan) will be paid based on the last performance period’s rating. An
“Incentive Plan” for purposes of this definition of a Partial Year Bonus is the
Home Office and Division Staff Incentive Plan, the General Manager and Regional
Manager Incentive Plan, the Resort Executive Management Incentive Plan, or
whatever incentive or bonus plan is in place on the Triggering Termination Date,
as applicable.

“Severance Calculation Period” shall mean the number of months of a
Participant’s Annual Base Pay represented by the amount of the Participant’s
Base Pay Severance.

“Severance Payment” shall mean, subject to (a) and (b) below, the sum of a
Participant’s Base Pay Severance, Bonus Severance and/or Partial Year Bonus to
which a Participant is entitled under this Plan (if any).

(a) Notwithstanding any provision of the Plan to the contrary, including without
limitation the immediately preceding sentence, if the Company has entered into
an employment agreement with any Participant, or if the Participant is entitled
to a severance benefit under any other plan or program sponsored by the Company,
pursuant to which the Participant is entitled to and

 

2



--------------------------------------------------------------------------------

receives a severance payment equal to or greater than the Severance Payment to
which the Participant would otherwise be entitled under this Plan, the
Participant will not be eligible for a Severance Payment under this Plan.

(b) Notwithstanding any provision of the Plan to the contrary, including without
limitation the first sentence of this definition of Severance Payment, if the
Company has entered into an employment agreement with any Participant, or if the
Participant is entitled to a severance benefit under any other plan or program
sponsored by the Company, pursuant to which the Participant is entitled to and
receives a severance payment which is less than the Severance Payment to which
the Participant would otherwise be entitled under this Plan, the Participant’s
Severance Payment under this Plan will be an amount equal to the excess of
(i) the Severance Payment to which the Participant would otherwise be entitled
under this Plan except for the operation of this section (b), over (ii) the
payment made under the employment agreement or other plan or program.

 

3



--------------------------------------------------------------------------------

Appendix

Levels/Grades 14 through 17

“Associate Club Privileges” shall mean the use of Associate Club Privileges for
eighteen (18) months following a Triggering Termination. The Participant is
responsible for all charges incurred, and such charges must be paid when due to
retain the Associate Club Privileges. The Participant will at all times be
subject to all rules and regulations associated with the Associate Club
Privileges.

“Base Pay Severance” shall mean an amount equal to one-and-one-half
(1 1/2) times the Participant’s Annual Base Pay.

“Bonus Severance” shall mean an amount equal to one-and-one-half (1 1/2) times
the Participant’s last full year bonus earned; provided, however, with respect
to a Participant who is a party to an employment agreement, Bonus Severance
shall mean an amount equal to such Participant’s 2005 bonus.

“Club Benefits” shall mean the Participant’s Associate Club Privileges and Club
Memberships.

“Club Memberships” shall mean the ability of a Participant to retain their
existing club memberships. ID’s are waived, and the memberships are dues free,
with existing discounts, for the first two (2) years. These privileges cannot be
transferred or sold, and if the Participant wishes to retain these privileges at
the end of the two-year period, the Participant will be responsible for paying
the appropriate dues. The Participant must abide by all rules and regulations
and pay all charges in a timely manner to retain these privileges.

“Outplacement Services” shall mean six (6) months of outplacement services. No
cash will

 

1



--------------------------------------------------------------------------------

be offered in lieu of the Outplacement Services.

“Partial Year Bonus” shall mean an amount equal to the following (if any):

For a Participant who is eligible to participate in an Incentive Plan, the
Partial Year Bonus will be equal to the Incentive Plan Payout (as defined in the
Incentive Plan), prorated based on the year-to-date bonus eligible earnings for
the period up to and including the Triggering Termination Date. The Financial
component under the Incentive Plan will be paid based on year-to-date Company
performance up to and including the Triggering Termination Date, with a minimum
payout of fifty percent (50%) of the potential Incentive Plan Payout (as defined
in the Incentive Plan). The Personal Performance component (as defined in the
Incentive Plan) will be paid based on the last performance period’s rating. An
“Incentive Plan” for purposes of this definition of a Partial Year Bonus is the
Home Office and Division Staff Incentive Plan, the General Manager and Regional
Manager Incentive Plan, the Resort Executive Management Incentive Plan, or
whatever incentive or bonus plan is in place on the Triggering Termination Date,
as applicable.

“Severance Calculation Period” shall mean the number of months of a
Participant’s Annual Base Pay represented by the amount of the Participant’s
Base Pay Severance.

“Severance Payment” shall mean, subject to (a) and (b) below, the sum of a
Participant’s Base Pay Severance, Bonus Severance and/or Partial Year Bonus to
which a Participant is entitled under this Plan (if any).

(a) Notwithstanding any provision of the Plan to the contrary, including without
limitation the immediately preceding sentence, if the Company has entered into
an employment agreement with any Participant, or if the Participant is entitled
to a severance benefit under any other

 

2



--------------------------------------------------------------------------------

plan or program sponsored by the Company, pursuant to which the Participant is
entitled to and receives a severance payment equal to or greater than the
Severance Payment to which the Participant would otherwise be entitled under
this Plan, the Participant will not be eligible for a Severance Payment under
this Plan.

(b) Notwithstanding any provision of the Plan to the contrary, including without
limitation the first sentence of this definition of Severance Payment, if the
Company has entered into an employment agreement with any Participant, or if the
Participant is entitled to a severance benefit under any other plan or program
sponsored by the Company, pursuant to which the Participant is entitled to and
receives a severance payment which is less than the Severance Payment to which
the Participant would otherwise be entitled under this Plan, the Participant’s
Severance Payment under this Plan will be an amount equal to the excess of
(i) the Severance Payment to which the Participant would otherwise be entitled
under this Plan except for the operation of this section (b), over (ii) the
payment made under the employment agreement or other plan or program.

 

3



--------------------------------------------------------------------------------

Appendix

Levels/Grades 18 and 19

“Associate Club Privileges” shall mean the use of Associate Club Privileges for
twenty-four (24) months following a Triggering Termination. The Participant is
responsible for all charges incurred, and such charges must be paid when due to
retain the Associate Club Privileges. The Participant will at all times be
subject to all rules and regulations associated with the Associate Club
Privileges.

“Base Pay Severance” shall mean an amount equal to two (2) times the
Participant’s Annual Base Pay.

“Bonus Severance” shall mean an amount equal to two (2) times the Participant’s
last full year bonus earned; provided, however, that with respect to a
Participant who is a party to an employment agreement, Bonus Severance shall
mean an amount equal to such Participant’s 2005 bonus.

“Club Benefits” shall mean the Participant’s Associate Club Privileges and Club
Memberships.

“Club Memberships” shall mean the ability of a Participant to retain their
existing club memberships. ID’s are waived, and the memberships are dues free,
with existing discounts, for the first two (2) years. These privileges cannot be
transferred or sold, and if the Participant wishes to

 

4



--------------------------------------------------------------------------------

retain these privileges at the end of the two-year period, the Participant will
be responsible for paying the appropriate dues. The Participant must abide by
all rules and regulations and pay all charges in a timely manner to retain these
privileges.

“Outplacement Services” shall mean six (6) months of outplacement services. No
cash will be offered in lieu of the Outplacement Services.

“Partial Year Bonus” shall mean an amount equal to the following (if any):

For a Participant who is eligible to participate in an Incentive Plan, the
Partial Year Bonus will be equal to the Incentive Plan Payout (as defined in the
Incentive Plan), prorated based on the year-to-date bonus eligible earnings for
the period up to and including the Triggering Termination Date. The Financial
component under the Incentive Plan will be paid based on year-to-date Company
performance up to and including the Triggering Termination Date, with a minimum
payout of fifty percent (50%) of the potential Incentive Plan Payout (as defined
in the Incentive Plan). The Personal Performance component (as defined in the
Incentive Plan) will be paid based on the last performance period’s rating. An
“Incentive Plan” for purposes of this definition of a Partial Year Bonus is the
Home Office and Division Staff Incentive Plan, the General Manager and Regional
Manager Incentive Plan, the Resort Executive Management Incentive Plan, or
whatever incentive or bonus plan is in place on the Triggering Termination Date,
as applicable.

“Severance Calculation Period” shall mean the number of months of a
Participant’s Annual Base Pay represented by the amount of the Participant’s
Base Pay Severance.

 

5



--------------------------------------------------------------------------------

“Severance Payment” shall mean, subject to (a) and (b) below, the sum of a
Participant’s Base Pay Severance, Bonus Severance and/or Partial Year Bonus to
which a Participant is entitled under this Plan (if any).

(a) Notwithstanding any provision of the Plan to the contrary, including without
limitation the immediately preceding sentence, if the Company has entered into
an employment agreement with any Participant, or if the Participant is entitled
to a severance benefit under any other plan or program sponsored by the Company,
pursuant to which the Participant is entitled to and receives a severance
payment equal to or greater than the Severance Payment to which the Participant
would otherwise be entitled under this Plan, the Participant will not be
eligible for a Severance Payment under this Plan.

(b) Notwithstanding any provision of the Plan to the contrary, including without
limitation the first sentence of this definition of Severance Payment, if the
Company has entered into an employment agreement with any Participant, or if the
Participant is entitled to a severance benefit under any other plan or program
sponsored by the Company, pursuant to which the Participant is entitled to and
receives a severance payment which is less than the Severance Payment to which
the Participant would otherwise be entitled under this Plan, the Participant’s
Severance Payment under this Plan will be an amount equal to the excess of
(i) the Severance Payment to which the Participant would otherwise be entitled
under this Plan except for the operation of this section (b), over (ii) the
payment made under the employment agreement or other plan or program.

 

6